Notice of Pre-AIA  or AIA  Status
Claims 1, 3-8, and 11-28 remain for examination.  Claims 29-31 are present but were withdrawn by the Applicant on 6/28/19, responding to a Restriction requirement mailed 5/2/19, in which the Applicant elected with traverse the invention of Group I (original claims 1-28).  The amendment of 4/8/22 amended claim 1, and cancelled claim 9.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the amendment filed 4/8/22, with respect to the Felsher reference have been fully considered and are persuasive.  The rejection of claims 1, 3-8, and 11-28 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, and 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 was amended to incorporate the limitations of now-cancelled claim 9, wherein the one or more locks including an encumbrance lock, the encumbrance lock being unlocked by verifying that all locks have been opened correctly.  the nearest pertinent prior art, U.S. Patent 8,498,941 (hereinafter, “Felsher”) discloses a related invention for providing security for enforcing authorized data operations; however, upon further consideration, Examiner now concurs with the Applicant that the functionality previously cited in the Felsher reference wherein the degree to which sensitive records can be shielded based on a user’s identity and role, is distinct from the encumbrance lock recited in the claim(s).  Furthermore, neither the previously cited Cherala and Marinov references remedy this deficiency.  The Examiner could find no other prior art that would teach or suggest the encumbrance lock of the claims.  Dependent claims 3-8 and 11-28 follow from claim 1 and are of consequence allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the presence of claims 29-31 directed to an invention non-elected with traverse in the reply filed on 6/28/19. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2011/0231913 (Feng), U.S. Patent Publication 2015/0244690 (Mossbarger), and U.S. Patent 10,318,747 (MacCarthaigh).
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 29-31 are required to be cancelled, as discussed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/17/2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436